Citation Nr: 0711483	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  06-03 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to July 27, 2004 for 
the grant of service connection for squamous cell carcinoma.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from November 1942 to March 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

By an April 2007 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  In an unappealed November 1995 rating decision, the RO 
denied service connection for skin cancer.  That decision is 
final.

2.  In July 2004, the veteran submitted an application to 
reopen the claim of entitlement to service connection for 
skin cancer.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the claim of entitlement to 
service connection for skin cancer or squamous cell carcinoma 
between November 1995 and July 26, 2004.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 27, 2004, for the grant of service connection for 
squamous cell carcinoma have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran seeks an earlier effective date for the grant of 
service connection for squamous cell carcinoma.  In support 
of his claim, he states that when his claim was denied in 
November 1995, there was not due diligence or reasonable 
research.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

The Board has carefully reviewed the evidence of record and 
finds that an effective date prior to July 27, 2004 for the 
grant of service connection for squamous cell carcinoma is 
legally precluded.  
 
In the November 1995 rating decision, the RO denied service 
connection for skin cancer.  Notice was issued to the veteran 
that same month.  The veteran did not appeal.  Thus, that 
decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104 (2006).  

From November 1995 to July 26, 2004, the record is void of 
any correspondence, formal or informal, suggesting that the 
veteran wanted to reopen the claim of entitlement to service 
connection for skin cancer or squamous cell carcinoma.

On July 27, 2004, the RO received the veteran's informal 
claim, seeking to reopen the claim for service connection for 
the skin cancer.  

Here, the Board finds no basis to grant an effective date 
prior to July 27, 2004 for the award of service connection 
for squamous cell carcinoma.  The proper effective date is 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date 
of an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus 
holds that the effective-date statute, 38 U.S.C. § 5110(a), 
is clear on its face with respect to granting an effective 
date for an award of VA periodic monetary benefits no earlier 
than the date that the claim for reopening was filed"); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim 
to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the 
claim to reopen").  July 27, 2004 is the earliest effective 
date possible based upon the facts in this case and 
applicable law and regulations.  See id.

As mentioned above, the Board has considered whether the 
veteran has filed an informal claim for service connection 
for skin cancer prior to July 27, 2004; however, the Board 
finds nothing in the record to support such a finding.  See 
38 C.F.R. § 3.155 (2006).  The veteran did not file any 
paperwork after the November 1995 rating decision until 2004, 
at which time he filed to reopen his previously denied claim.  
There was no communication from the veteran indicating intent 
to file a claim for service connection for skin cancer or 
squamous cell carcinoma in any communication received from 
November 1995 until receipt of the claim to reopen on July 
27, 2004.  

The Board recognizes that the veteran's claim was denied in a 
November 1995 rating decision.  Additionally, the Board notes 
that the veteran has stated that there was a lack of 
diligence and reasonable research at the time of the November 
1995 rating decision.  In this regard, the Board acknowledges 
that the veteran's medical reports dated from the 1980's to 
2004 show treatment for squamous cell carcinoma and other 
skin disorders.  Nonetheless, the criteria for the assignment 
of an earlier effective date still are not met.  The record 
shows that those medical reports were received in 2004, and, 
in any event, with regard to service connection, medical 
reports cannot serve as an informal claim.  Based upon the 
law and the facts in this case, the Board is without the 
authority to award an effective date prior to July 27, 2004.  
The Board is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General Counsel of VA.  See 38 C.F.R. § 19.5 (2006).  The 
statute and regulation provide that when there is prior final 
denial in a claim for service connection, the effective date 
for a reopened claim cannot be prior to the date of claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the reasons stated above, an effective date prior to July 
27, 2004 for the award of service connection for squamous 
cell carcinoma cannot be granted, and the veteran's appeal is 
denied.  Where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the effective date claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of October and 
December 2004 letters.  These letters were received prior to 
the May 2005 rating decision which granted service connection 
for squamous cell carcinoma.  These letters notified the 
veteran that VA would obtain all relevant service department 
records or VA medical records.  The RO notified the veteran 
of his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to notify VA of 
additional information, which, in effect, would include any 
evidence in his possession.  These letters specifically 
notified the veteran that VA would obtain any relevant 
evidence in the possession of a federal department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and was provided with notice of the 
type of evidence necessary to establish an effective date in 
a December 2004 letter. 

Additionally, VA has obtained all relevant, identified, and 
available evidence.  As the issue on appeal is whether an 
earlier effective date is warranted, a VA examination was not 
necessary.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.  




ORDER

Entitlement to an effective date prior to July 27, 2004, for 
the grant of service connection for squamous cell carcinoma 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


